HENRIOD, Chief Justice
(dissenting).
I dissent. I am of the opinion that the statute upon which the majority opinion bottoms itself- — stated advisedly — is of dubious constitutional substance, including an element of unthinking.
It says the “court1 may decree a termination of all parental rights” if it finds “that the parent or parents are unfit or incompetent by reason of conduct or condition seriously detrimental to the child” etc. ad infinitum, — all of which seems to be a substitute for the judicial determination of abandonment as a condition precedent for adoption.
Read literally, this legislation could deny a crippled or impecunious mother the right of companionship with her child because some possibly unemotional social service person recommended such statutory disaffiliation. It would give an absent father paternal rights superior to those of a mother of perhaps questionable, but only transient virtue.
To permit natural kinfolk to be deprived in perpetuity of all parental rights is in my opinion somewhat of a travesty on legislative acumen, a disenchantment for a judiciary that might condone it, and a regressive society that would embrace it. The thought, if expanded a bit, and to me, is startling' enough to be reminiscent of the Hitlerian Youth Corps born of paternalism, fraught with sovereign forces and weighted with imperialism, that conceivably might abort any teenager’s Horatio Alger dream of rags to riches, save for some Federal or State’s attending to everyone else’s biology but its own.
Under the decision here, a mother, though possibly errant, forever is deprived of a God-given right of association with, respect for or of, her own flesh and blood.
The best and only decent thing this court could do, it seems to me, would be to reverse the lower court, defer permanency and order continuing jurisdiction, with an emphatic interdiction that the Juvenile Court’s pronouncement must not be construed as being anything in the nature of a stare decisis pronouncement, a license for adoption, an abandonment, or a Solo-monic dispensation without malleability. What happens here if a natural father shows up after a provoked absence not of his choosing ? (Emphasis added.)

. Juvenile Court, — that is.